DEBT brought by Boyd, as the assignee of a title-bond, against the obligors Alexander and George Holmes. Demurrer to the declaration, and judgment for the defendants.
The declaration states the following facts: The bond was payable to Delavan Martin and Francis F. Jewitt. One of the obligees, Jewitt, assigned his interest in the bond to Alphonso Martin. The bond was afterwards assigned by Alphonso Marlin and Delavan Martin to the plaintiff.
The only question is, whether one of two obligees of a bond can assign his interest separately, so that his assignee and the other obligee will be the legal holders of the bond.
We do not think that such an assignment is authorized by the statute.
The judgment is affirmed with costs.